384 P.2d 267 (1963)
Petition of James Carlos PIGG for leave to Proceed In Forma Pauperis for Writ of Error and Application for Appointment of Counsel.
No. 20832.
Supreme Court of Colorado. En Banc.
June 24, 1963.
James Carlos Pigg, pro se.
PRINGLE, Justice.
On May 31, 1963 James Carlos Pigg, a prisoner in the state penitentiary, filed in this Court a motion or petition seeking to prosecute, in forma pauperis, a writ of error to a judgment of the district court of the City and County of Denver denying a writ of habeas corpus. Included in the motion was a request that this Court assign counsel to him for the purpose of prosecuting a writ of error to such judgment.
The leave to proceed in forma pauperis in this Court is granted and the writ of error is ordered issued. The petitioner's request to have this Court assign counsel to him for the purpose of prosecuting such writ of error is denied. The proper forum for appointment of counsel on behalf of an *268 indigent defendant to prosecute a writ of error following conviction of a crime in the trial court, or an adverse judgment in a habeas corpus matter testing the propriety of the confinement of the applicant arising from a criminal proceeding, is the trial court. If on application to the trial court, counsel for the purpose of review is denied the applicant, the proper methods to review such action in this Court are available to the applicant.
The rule we have stated applies whether or not a writ of error has already been issued by this Court. See In the Matter of the Petition of Alexander Griffin, Colo., 382 P.2d 202, opinion by Mr. Justice Moore announced May 20, 1963. See also Douglas v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811.